Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 8/31/22 in response to the Office Action of 3/1/22 are acknowledged and have been entered.
	Claims 27-32 have been added by Applicant.
	Claims 1-32 are pending.
	Claims 1-12, 16, 18, 19, 21, and 22 have been amended by Applicant.
	Claims 1-32 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
All previous objections are withdrawn.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections Necessitated by Amendments
Double Patenting

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10675349 B2 in view of U.S. Patent No. 5,939,598 (2/7/22 IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims differ from the instant claims in that the instant claims are products and methods comprising polynucleotides encoding the antibodies of the patented claims and U.S. Patent No. 5,939,598 discloses (as acknowledged by the instant specification) antibodies are known to be produced by introducing a polynucleotide expression vector that encodes the antibodies into cells and express the antibodies. Therefore, it would be considered conventional and routine in the art to generate the antibodies of the patent by expressing polynucleotide vectors expressing said antibodies in cells. Further, it would be considered conventional and routine in the art to administer such vectors to cells of subjects instead of administering the antibodies of the patented claims to the subjects because such administration would result in administration of the antibodies (as recited by the patent) because U.S. Patent No. 5,939,598 discloses (as acknowledged by the instant specification) antibodies are known to be produced by introducing a polynucleotide expression vector that encodes the antibodies into cells and express the antibodies and cells are found in subjects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642